DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Claim 1, 4, 12, and 13 and canceled Claims 5 and 7 in the response filed on 1/18/2022. 
Response to Arguments
Applicant argues that the cited art does not teach a composition having an elongation at break of ≥200%.  The disclosed examples of Jungvist teaches its composition having an elongation at break at 176% and 160% (Table 1, Ex. 1-2).  These values are much lower than the numerical values in the examples of the subject application.  
	However, Applicant’s arguments are unpersuasive.  It is noted that “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  In the instant case, Jungvist broadly teaches its composition shows an elongation at break of at least 160% (i.e. minimum of 160%) [0049] (emphasis added).  Thus, the Examiner deems that Jungvist’s teaching reads into the instant limitation. 

Applicant argues that the cited art does not teach a composition comprising a diblock copolymer.  Applicant stated that Claims 1, 12, and 13 have been amended to clarify that the claimed subject matter discloses a diblock copolymer by limiting the ethylenic comonomer only to vinyl esters of saturated carboxylic acid.  Conversely, Jungvist discloses vinyl acetates as a third monomer which can be added to basic ethylene-alkyl acrylates, meaning that the ethylene copolymer in Jungvist refers to a triblock polymer of ethylene-alkyl acrylate-vinyl acetate [0030]. 

The Examiner noted that while the preamble of the independent claims recite a composition “consisting of”, each respective component within the composition is cast in an open language.  Therefore, the claimed copolymer of ethylene and vinyl esters of saturated carboxylic acid is open to unrecited monomer(s).  Regarding the limitation(s) "copolymer" in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants' specification as it would be interpreted by one of ordinary skill in the art. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994). See MPEP 2111. Specifically, a copolymer is a polymer formed when two (or more) different types of monomers are linked in the same polymer chain, as opposed to a homopolymer where only one monomer is used (emphasis added). 
Further, in response to applicant argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., diblock copolymer/copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that although Jungvist disclose VLDPE, all of the examples included within the reference use HDPE.  See, e.g., Jungvist, at pars. [0088]-[0091].  Further, although Keough suggests a VLDPE halogen-free fire-retardant thermoplastic composition with a density of 0.87 to 0.915g/cm3, the composition comprises 5 to 40 parts by weight of a copolymer of 
However, Applicant’s arguments are unpersuasive.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In the instant case, Jungvist broadly teaches its composition comprising a single non-functionalized very-low-density polyethylene (VLDPE) present in an amount of up to 25% by weight (component (D)) [0040].   Keough was relied upon to teach a density of a VLDPE, not necessarily the content.  
In response to Applicant's argument that Keough’s content of VLDPE is different from the claimed subject matter, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Regardless, Keough teaches a content of its VLDPE in its composition comprises about 5 to about 40 parts by weight (Col. 2: Lines 39-41), which overlaps with Applicant’s claimed range of 0.1% to 10%.  Overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2275477 (“Jungvist et al.”) in view of US Patent No. 5698323 (“Keough et al.”). 
With regards to Claims 1 and 4, Jungvist et al. teaches a halogen-free fire retardant thermoplastic composition consisting of 40% to 70% by weight of fire-retardant fillers (component (B)), 10% to 50% by weight of a polar ethylene copolymer (component (A)), a single non-functionalized very-low-density polyethylene (VLDPE) present in an amount of up to 25% by weight (component (D)), optionally up to 5% by weight of additives, and up to 15% by weight of a linear low-density polyethylene (LLDPE) (component (C)) (Abstract, [0009], [0011], [0018], [0022], [0027], [0028], [0030], [0033], [0035]-[0040], and [0044]).
Jungvist et al.’s component (A) is a polar ethylene copolymer comprising ethylene and alkyl acrylate comonomer units [0027].  Component (A) may further comprise vinyl acetates (vinyl esters of saturated carboxylic acid) comonomers, which comprises 3 to 20 carbons [0030].  Thus, Jungvist et al.’s component (A) reads into Applicant’s “copolymer of ethylene and vinyl esters of saturated carboxylic acid.”  
Jungvist et al. teaches a density of the linear low-density polyethylene (component (C)) is not more than 960 kg/m3 (0.96) [0020], and the linear low-density polyethylene (LLDPE) is grafted with maleic anhydride grafts present on its main chain [0021].  Jungvist et al. further teaches the additives are chosen from antioxidants, UV stabilizers, antistatic agents, inorganic fillers, coloring pigments, zeolites, anti-dripping agents and/or plasticizers [0044].
Jungvist et al. teaches its composition has an elongation at break of at least 160%, measured according to the standard ISO R527 [0049].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

Jungvist et al. does not teach a density of the non-functionalized very-low density polyethylene (VLDPE) (component (D)) is between 0.85 and 0.91.  
However, Keough et al. teaches a halogen-free fire-retardant thermoplastic composition, wherein the density of the very-low-density polyethylene (VLDPE) is between 0.870 to 0.915 (Abstract and Col. 4: Lines 62-65).  It would have been obvious to one of ordinary skill in the art to have the density of VLDPE to be between 0.87 and 0.91 in order for the composition have a good low temperature performance (Col. 4: Lines 48-61). 

With regards to Claim 2, Jungvist et al. teaches the linear low-density polyethylene (LLDPE) (component (C)) is most preferably in an amount of 2.0 to 7.5% by weight of the composition [0018].  

With regards to Claim 3, Jungvist et al. teaches the non-functionalized very-low-density polyethylene (VLDPE) (component (D)) represent at most 20% by weight of the composition [0039]. 

With regards to Claims 6 and 10, Jungvist et al. teaches the fire-retardant fillers (component (B)) comprise an inorganic filler of aluminum trihydroxide [0036]. 



With regards to Claim 9, Jungvist et al. teaches a cable or pipe exhibiting at least two layers, at least one layer of which is formed by the thermoplastic composition (Abstract, [0001], and [0008]).

With regards to Claim 13, Jungvist et al. teaches a halogen-free fire retardant thermoplastic composition consisting of 40% to 70% by weight of fire-retardant fillers (component (B)), 10% to 50% by weight of a polar ethylene copolymer (component (A)), a single non-functionalized very-low-density polyethylene (VLDPE) present in an amount of up to 25% by weight (component (D)), and up to 15% by weight of a linear low-density polyethylene (LLDPE) (component (C)) (Abstract, [0009], [0011], [0018], [0022], [0027], [0028], [0030], [0033], and [0035]-[0040]).
Jungvist et al.’s component (A) is a polar ethylene copolymer comprising ethylene and alkyl acrylate comonomer units [0027].  Component (A) may further comprise vinyl acetates (vinyl esters of saturated carboxylic acid) comonomers [0030].  Thus, Jungvist et al.’s component (A) reads into Applicant’s “copolymer of ethylene and vinyl esters of saturated carboxylic acid.”  
Jungvist et al. teaches a density of the linear low-density polyethylene (component (C)) is not more than 960 kg/m3 (0.96) [0020], and the linear low-density polyethylene (LLDPE) is grafted with maleic anhydride grafts present on its main chain [0021].
Jungvist et al. teaches its composition has an elongation at break of at least 160%, measured according to the standard ISO R527 [0049].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the 
Breaking stress of a material is the maximum amount of tensile stress that the material can withstand before failure, such as breaking or permanent deformation. Breaking stress may also be known as ultimate tensile stress or breaking strength.  In that regard, Jungvist et al. teaches its tensile stress is at least 11 MPa, measured according to ISO R527 [0048].  Thus, one of ordinary skill in the art would recognize that Jungvist et al.’s composition has a breaking stress of ≥10 MPa.  
Jungvist et al. does not teach a density of the non-functionalized very-low density polyethylene (VLDPE) (component (D)) is between 0.85 and 0.91.  
However, Keough et al. teaches a halogen-free fire-retardant thermoplastic composition, wherein the density of the very-low-density polyethylene (VLDPE) is between 0.870 to 0.915 (Abstract and Col. 4: Lines 62-65).  It would have been obvious to one of ordinary skill in the art to have the density of VLDPE to be between 0.87 and 0.91 in order for the composition have a good low temperature performance (Col. 4: Lines 48-61). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2275477 (“Jungvist et al.”) in view of US Patent No. 5698323 (“Keough et al.”) as applied to Claim 1 above, and further in view of US Patent No. 6232377 (“Hayashi et al.”).
Jungvist et al. does not teach anti-dripping agents based on a silicone or a fluorinated product. 
However, Hayashi et al. teaches an anti-drip additive comprising silicone (Col. 6: Line 66 bridging over to Col. 7: Line 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Jungvist et al. use a silicone anti-dripping agent to provide additional flame retardancy. 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2275477 (“Jungvist et al.”), in view of US Patent No. 5698323 (“Keough et al.”), and in view of US Pub. No. 20120010346 (“La Rosa et al.”). 
Jungvist et al. teaches a halogen-free fire retardant thermoplastic composition consisting of 40% to 70% by weight of fire-retardant fillers (component (B)), 10% to 50% by weight of a polar ethylene copolymer (component (A)), a single non-functionalized very-low-density polyethylene (VLDPE) present in an amount of up to 25% by weight (component (D)), optionally up to 5% by weight of additives, and up to 15% by weight of a linear low-density polyethylene (LLDPE) (component (C)) (Abstract, [0009], [0011], [0018], [0022], [0027], [0028], [0030], [0033], [0035]-[0040], and [0044]).
Jungvist et al.’s component (A) is a polar ethylene copolymer comprising ethylene and alkyl acrylate comonomer units [0027].  Component (A) may further comprise vinyl acetates (vinyl esters of saturated carboxylic acid) comonomers [0030].  Thus, Jungvist et al.’s component (A) reads into Applicant’s “copolymer of ethylene and vinyl esters of saturated carboxylic acid.”  
Jungvist et al. teaches a density of the linear low-density polyethylene (component (C)) is not more than 960 kg/m3 (0.96) [0020], and the linear low-density polyethylene (LLDPE) is grafted with maleic anhydride grafts present on its main chain [0021].  Jungvist et al. further teaches the additives are chosen from antioxidants, UV stabilizers, antistatic agents, inorganic fillers, coloring pigments, zeolites, and/or anti-dripping agents [0044].
Jungvist et al. teaches its composition has an elongation at break of at least 160%, measured according to the standard ISO R527 [0049].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

Jungvist et al. does not teach a density of the non-functionalized very-low density polyethylene (VLDPE) (component (D)) is between 0.85 and 0.91.  While Jungvist et al. teaches uncoated aluminum trihydroxide [0035], Jungvist et al. does not teach the claimed fire-retardant fillers material.
Keough et al. teaches a halogen-free fire-retardant thermoplastic composition, wherein the density of the very-low-density polyethylene (VLDPE) is between 0.870 to 0.915 (Abstract and Col. 4: Lines 62-65).  It would have been obvious to one of ordinary skill in the art to adjust the density of VLDPE to be between 0.87 and 0.91 in order for the composition have a good low temperature performance (Col. 4: Lines 48-61). 
La Rosa et al. teaches a halogen-free fire-retardant thermoplastic composition, wherein suitable flame retardants are known to a person skilled in the art and are usually available commercially, such as uncoated and coated aluminum trihydroxide that is functionalized with silane [0049].  Additional material(s) includes Applicant’s claimed fire-retardant materials ([0048]-[0050], [0052], [0053], and [0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Jungvist et al.’s fire-retardant fillers comprise of the claimed material in order to effectively slow down or stop the spread of fire or flame in an event of a fire/malfunction.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute Jungvist et al.’s fire-retardant fillers for the fire-retardant fillers disclosed by La Rosa et al. in view of the art recognized functional equivalence of the two materials. Substitution of equivalents requires no .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785